Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 1 of 19 PagelD 100
FILED

UNITED STATES DISTRICT COURS) SEP -2 PM {2:37

MIDDLE DISTRICT OF FLORIDA

CLERK, US DISTRICT COURT
MIDOLE DISTRICT OF FLORIDA

Jacksonville Division JACKSONVILLE DISTRICT
AMENDED
CIVIL RIGHTS COMPLAINT

EDMOND ALLEN WILSON, JR.,
Plaintiff,
Vs. CASE NUMBER: 3:20-CV-114-J-20-JBT
MARK S. INCH, SECRETARY Demand for Jury trial. All defendants
FLORIDA DEPAREMENT OF are sued in individual and official
CORRECTIONS capacity Under Color of State law.
DR. ERRON CAMPBELL,
REGIONAL MEDICAL
DIRECTOR, FDOC

DR. E.PEREZ-LUGO,

CORIZON LLC HEALTH CARE
PROVIDER,

CENTURION OF FLORIDA LLC,
HEALTH CARE PROVIDER
DEFENDANTS

ANSWER ALL OF THE FOLLOWING QUESTIONS:
I. PLACE OF PRESENT CONFINEMENT: Union Correctional Institution
(UCT) P.O. Box 1000, Raiford, Florida, 32083
Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES: Exhaustion of

administrative remedies is required prior to pursuing a civil rights action

 

regarding conditions of events in any prison, jailor detention center. 42 U.S.C.
1
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 2 of 19 PagelD 101

§ 1997e(a). Plaintiff is warned that any claims for which the administrative
grievance process was not completed prior fining this law suit may be subject
of dismissal: See Attached Declaration.

III. PREVIOUS LAW SUITS:

A. Have you initiated other lawsuits in state court dealing with the same or similar
facts involved in this action of otherwise relating to your imprisonment or
conditions thereof? Yes ( ) No. (X)

B. Have you initiated other lawsuits in federal court dealing with the same or
similar facts involved in this action or otherwise relating to your imprisonment
or conditions thereof? Yes (X) No( )

C. If your answer to either A or B is Yes, describe each lawsuit in the space

provide below, If there is more than one lawsuit, describe all additional law
suits on a separate piece of paper, using the same format as below.
1. Parties to previous lawsuit:

2. Plaintiff(s) Edmond A Wilson
Defendant(s): Florida Department of Corrections, et al.
3. Docket Number: 3:18-cv-1114-J-34MCR

4. Name of Judge: Marcia M. Howard

5. Briefly describe the facts and basis of the lawsuit.

The Defendant’s custom and practice for cost conservative measures did deny
and delay Plaintiff ear, nose, and throat specialist consult request for more than 2
years prescribing an Alternative Treatment Plan (ATP), rather than prescribing an
efficacious course of treatment for the Plaintiff’s serious medical needs that caused

Plaintiff illness to worsen, constituted the Defendant’s deliberate indifference.

The Plaintiff continues to suffer ‘reoccurring’ obvious facial swelling. Periods

of extreme pain in and around the right eye. Chronic headaches, bulging of the right
2
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 3 of 19 PageID 102

eye and vision problems. Plaintiff suffered infection that caused bone deterioration
that degenerated so much the Plaintiff had to have reconstructive surgery (a metallic
plate over the right frontal bone/frontal sinus). Plaintiff now has facial

disfigurement.

The Defendant’s policy and custom and practice to save money through
utilization management represents the Defendant’s conscious choice to prescribe an
easier non effective and less costly course of treatment for the Plaintiff’s serious
medical needs, which did cause the Plaintiff imminent danger of physical injury also

pain and suffering.

The Defendant’s denials and delays to respond effectively and objectively to
Dr. Perez initial request ENT consult allowing Plaintiff to develop aspergillasis
fungal infection, constituted deliberate indifference also, cruel and unusual

punishment in violation of the Eight, Fourteenth Amendments.
6 Disposition (Was the case dismissed? Was it appealed? Is it still pending?):
Dismissal without prejudice
7 Approximate filing date:

8 Approximate disposition date: October 22,2018

 

D. Have you initiated lawsuits or appeals from lawsuits in federal court that have
been dismissed as frivolous, malicious or for failure to state a claim upon
which relief may be granted? If so, identify these suits below by providing the

case number, the style, and the disposition of each case: No.

3
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 4 of 19 PagelD 103

IV.

Parties: in part A of this section, indicate your full name in the first blank and
your full mailing address in the second blank. D9o the same for each

additional Plaintiff named in the Complaint (if any) in part B of this section:

A. Name of Plaintiff: Edmond A Wilson # 769174

Mailing address: Union Correctional Institution
P.O. Box 1000
Raiford, Florida 32083

B. Additional Plaintiff: NA

In part C of this section, indicate the full name of the first named Defendant.
Also, fill in his or her mailing address, position, and where he or she is
employed. For any additional Defendants, use pars D through G of this section

for the names, addresses positions and places of employment:

C. Defendant: Centurion of Florida LLC
Rumberger, Kirk, Caldwell, P.A.
300 S. Orange Ave
Suite 1400
Orlando, Florida 32801

 

 

Position: Health Care Provider:

Employed at: Florida Department of Corrections, (FDC)
D. Defendant: Corizon LLC

Mailing Address Toomey Law Firm LLC

 

Old Robb- Stucky Building
1625 Hendry Street Ste. 203

4
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 5 of 19 PagelD 104

Position:
Employed at:
E. Defendant:

Mailing Address

Position:
Employed at:
F. Defendant:

Mailing Address

Position:

Employed at:

Fort, Myers, Florida 33901
Previous Health Care Provider

Florida Department of Corrections

Dr. Erron Campbell.

Rumberger, Kirk, Caldwell, P.A.
300 S. Orange Ave., Suite 1400
Orlando, Florida 32801

Regional Medical Director, (Region Two)

Florida Department of Corrections

Dr. E Perez-Lugo

Rumberger, Kirk, Caldwell, P.A.
300 S. Orange Ave., Suite 1400
Orlando, Florida 32801

Chief Health Care Officer U.C.I.

FDC/CENTURION of Florida LLC
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 6 of 19 PagelD 105

G. Defendant: Mark S. Inch

Mailing Address Florida Dept. of Corrections
501 S. Calhoun Street
Tallahassee, Florida 32399

Position: Secretary of Florida Dept. Corrections

Employed at: Florida Dept. of Corrections

V. STATEMENT OF CLAIM: State what rights under the Constitution, laws, or
treaties of the United States have been violated, and be specific. If you intend
to allege a number of related claims, set forth each claim in a separate
paragraph. Any claim that is not related to the same basic incident or issue
must be addressed in a separate Civic Rights Form.

The Defendants have violated Plaintiff's Eighth and Fourteenth Amendment
right ofthe U.S. Constitution by their_acts of deliberate indifference to the

Plaintiff's serious medical needs.

VI. STATEMENT OF FACTS: State as briefly as possible the FACTS of your
case. Describe how each defendant was involved. Do not make any legal
arguments or cite cases or statutes. State with as much specificity as possible

the facts in the following:

1. Name and position of person(s) involved.
2. Date(s)
3. Plaice(s)
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 7 of 19 PagelD 106

4, Fact(s) or event(s) giving rise to your claim, including involvement of
each defendant
5. Nature and extent of injury (i.e., physical injury or how you were

harmed by the acts of the defendant(s)

(1) Mark S. Inch, the current secretary of the Florida Department of
Corrections (FDC) is substituted as the proper party defendant of Julie Jones, the
former Secretary of FDC in her official capacity pursuant to Rule 25, Fed. R. Civ. P.

(2) As Secretary of the FDC, Ms. Jones intentionally supported and/or crafted
policies, customs or practice that delay or deny non-emergency but necessary
medical needs.

(3) Ms. Jones adopted, supported and/or crafted policies, customs or practice
that delay or deny effective medical treatment for inmates for non-medical reasons in
purpose to save money.

(4) Ms. Jones supported custom or practice that delay or deny or postponement
of specialty clinical visits for inmates for non-medical reasons in purpose to save
money.

(5) Despite having the knowledge of health care provider’s history for tight
utilization management, which affected the quality of health care proved to prisoners,
and also faced critism from government officials, public health advocates, experts,
and a large number of legal settlkements. Ms. Jones contracted private health care
providers Corizon LLC and Centurion LLC as primary healthcare providers for
Florida’s prisoners within FDC.

(6) Ms. Jones, because of her official or unofficial policy, custom or practice,

also her condonment or encouragement of the official or unofficial policy, custom, or
7
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 8 of 19 PagelD 107

practice by the healthcare providers Corizon LLC and Centurion LLC, became the
driving force behind the deliberate indifference of Dr. Campbell’s delay and denial of
the Plaintiff's ENT consult request in 2015 and 2017.

(7) Due to the period of two (2) years delay and denial the Plaintiff's condition
the Plaintiff's orbital cellulitisis worsened into the condition of aspergillasis fungal
orbital cellulitisis. Causing the Plaintiff to suffer fungal colonization on the skull,
bone erosion, a spreading infection, pain, swelling, a metallic plate placement, sever
proptosis, poor vision, permanent disfigurement, and emotional stress.

(8) Through research the Plaintiff discovered that it has been reported by the
Department of Ophthalmology, University of Illinois at Chicago College of Medicine
that fungal orbital cellulitisis have a high mortally rate...

(9) Plaintiff entered Florida Department of Corrections (FDC) December 18.
2004. Prior to the Plaintiff’s conviction there was no prior history of Plaintiff being

diagnosed with any medical sinus issues.

(10) While being incarcerated as Swanee Correctional Institution in 2012, the
Plaintiff reported to medical sick-call a number different timed complaining of
chronic headaches, watery eyes, sneezing and runny nose. X-rays were ordered and
taken, whereupon the Plaintiff was told that he was suffering from mold and grass

allergies. Plaintiff was prescribed Nasacort Nasal Spray.

(11) Plaintiff arrived at U.C.I. July 25, 2014. Plaintiff upon arrival informed
medical staff at the initial intake physical exam, that while Plaintiff was at Suwannee

Correctional Institution, Plaintiff was diagnosed with Chronic Sinusitis.
8
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 9 of 19 PagelD 108

(12) All of Plaintiff's previous prescribed medications of ibuprofen, Saline
Solution Spray, (CPM), also, Nasacort NSAL Spray were re-prescribed. Whereas,
Plaintiff informed the intake medical nurse that the existing prescribed medication

were of very little help.

(13) Plaintiff chronic sinusitis symptoms progressed. In May 2015, Plaintiff
filed an institutional sick-call request seeking help. Breathing treatment, three (3)

times a day were prescribed.

(14) On July 31, 2015 Plaintiff filed another institutional sick-call request
acknowledging having breathing problems, requesting to see a doctor because of

severe pain in the upper part of Plaintiff's nasal passage.

(15) The attending nurse placed Plaintiff on call-our listing to be examines by

Dr. E. Perez, who only re-wrote the already existing prescriptions.

(16) The Plaintiff continued submitting institutional sick-call request
informing the medical staff at U.C.I of the severe breathing problems Plaintiff was

experiencing.

(17) On August 31, 2015 Plaintiff was again examined by Dr. Perez who
again rewrote the same existing medical prescriptions and a consult, requesting for
the Plaintiff to be examined by the Ear, Nose and Throat (ENT) Specialist at North

Florida Reception Medical Center (NFRMC).
9
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 10 of 19 PagelD 109

(18) Dr. Perez’s consult request was denied by Dr. Erron Campbell, the
Regional Medical Director who order that the Plaintiff be continued on the prescribed
ATP. Dr. Perez did not appeal or request a CT scan or MRI in support of Plaintiff's
ENT consult request of Dr. Campbell’s decision or for second opinion from the
Director of Medical Care Services for FDC or, the Chief Medical Director for FDC.

(19) The Plaintiff throughout 2016 wrote numerous more institutional inmate
sick-call request to the medical staff at U.C.I. detailing the symptoms, concerns even

begging to be examined by a specialist.

(20) At one point the Plaintiff was told by institutional medical burse P.
Shifflet she would not place the Plaintiff's name on call-out to be seen by the doctor
again because ‘there’s nothing more medical can do” There would be no other

treatment other than the prescribed ATP.

(21) In 2017, Corizon Health LLC, was no longer the Health Care Provider for
FDC. By contract Centurion LLC of Florida held duty as the primary Health Care
Provider for FDC.

(22) Plaintiff asserts that former Secretary Ms. Jones and healthcare provider
Centurion, crafted, or adopted and continued to follow the unconstitutional policy,
custom or practice of Centurion’s predecessor, Corizon LLC, that failed to clearly
define and instruct their employees for what ‘medical,’ and ‘non-medical reasons

should an inmate” request for specialty clinic consultation be delayed or denied.
10
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 11 of 19 PagelD 110

When the consultation is requested in the best interest to adequately diagnose and

provide care for an inmates serious medical need.

(23) Plaintiff filed another institutional inmate sick-call request seeking
medical attention. Plaintiff's symptoms and condition has became so sever,
Plaintiff's entire face was swollen, especially its right side and Plaintiff’s right eye
was beginning to bulge and protrude from his socket. Other inmates started to
ridicule the Plaintiff by calling the Plaintiff Pop Eye, Fish and other demeaning
names. Some inmates accused the Plaintiff of having Aids. The plaintiff had also

lost all sense of smell and taste.

(24) Dr. Perez immediately wrote another consult requesting for the Plaintiff

to be examined and evaluated by NRRMC by the ENT specialist.

(25) Dr. Campbell, Regional Director for FDC, for the second time denied Dr.
Perez consult request. Dr. Perez did not appeal the second denial by Dr. Campbell.

(26) Dr. Perez informed the Plaintiff of Dr. Campbell’s denial and that Dr.
Campbell ordered the Plaintiff be continued with the prescribed ATP because Dr.
Campbell felt this managed the Plaintiff's condition.

(27) Dr. Polo, a member of the medical staff at U.C.I. examined the Plaintiff
in March or April 2017. Plaintiff assumes this was because Dr. Perez was not present
and that Dr. Polo had taken his place for the day.

(28) Because the Plaintiff's condition and symptoms upon his initial
examination Dr. Polo ordered that an ultrasound be done. The results indicated that a

large mass was behind the Plaintiff’s right eye.
11
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 12 of 19 PagelD 111

(29) Following this discovery Dr. Polo ordered a series of computerized Azial
Tomography (CT) scan on May 12, 2017, and Magnetic Resonance Imaging (MRI)
on June 1, 2017 and August 23, 2017 be done to affirm the ultrasound’s indication
that a large mass had developed behind the Plaintiff's right eye.

(30) The results of the CT and MRI shows [05/12/2017], extensive changes
within the paranasal sinuses and orbits, consistent with either rather aggressive
inflammatory or neoplastic process. [06/01/2017], no evidence of acute intra
pathology. Extensive inflammatory changes are incidentally noted with the
visualized paranasal and left mastoid sinuses. [08/23/2017], there is extensive soft
tissue involving the frontal, ethmoidal, maxillary, and sphenoid. Extension of the
soft tissue from the right frontal sinus into the superior right orbit affecting the
superior rectus muscle. This raises suspicion for underlying invasive infection such
as aspergillasis fungi, sinusitis or other entities.

(31) Plaintiff's CT and MRI radiology interpretations were provided b SM2,
Schryver Medical, LLC, and then the significant findings were provided to Dr. Polo.

(32) Dr. Polo submitted a third consult request for the Plaintiff to be examined
by the ENT at NFRMC, Whereupon Dr. Polo request for ENT consultation was
granted by Dr. Campbell, more than two and a half (24) years after the Plaintiff first
complained to the medical staff at U.C.I. expressing serious need for effectual
medical attention and treatment before aspergillasis fungal orbital cellulitisis
developed within this period of time.

(33) Following the CT and MRI radiology results. ENT Joseph Fares MD
examined the Plaintiff at NFRMC. Following Dr. Fare’s initial exam along with

radiology interpretations, concluded that the Plaintiff was in need of immediate

12
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 13 of 19 PagelD 112

decompression, polyps removal from nasal passages, also another MRI to examine if
the polyps were cancerous.

(34) It was explained to the Plaintiff by Dr. Fares, “there are sever polyps
development which needs to be removed and decompression is also necessary.”

(35) In June 2017, Plaintiff was transported from UCI to Jacksonville
Memorial Hospital for the first of a series of polyp and decompression procedures.
The transported to NFRMC for fifteen (15) days for IV antibiotic treatments for
severe orbital and sinus infection.

(36) The Plaintiff continued for an extended period of months with severe
symptoms of pain, swelling, and right eye protruding, also vision problems.

(37) October 2017, Plaintiff declared a medical emergency with U.C.I’s
medical staff due to the intense pain and swelling. Plaintiff was taken to Urgent Care
at the Institution where it was decided Plaintiff should immediately be transported to
Jacksonville Memorial Hospital, where decompression treatment procedures were
done. On October 29, 2017 Plaintiff was again taken to Jacksonville Memorial under
emergency circumstances, due to extremely severe pain. It was determines upon
examination the Plaintiff had developed and abscess under the right eyelid. The
Plaintiff was given a shot of ibuprofen for pain relief, whereupon because of the
medicine ‘Motrin’ within ibuprofen the Plaintiff suffered a ‘severe’ asthma attack,
causing a coded alert to be given.

(38) On December 15, 20017, Plaintiff again was transported to Jacksonville
Memorial Hospital for polyp removal and decompression procedure. Followed by
fifteen (15) days of IV antibiotic treatment for infections at NFRMC.

(39) While examining the Plaintiff on February 14, 2018 Dr. Fares expressed

to Plaintiff, “you’re going to need surgery.”
13
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 14 of 19 PagelD 113

(40) On March 20, 2018 Plaintiff went to medical because o extreme pain
and swelling, especially on the right side of the face. Plaintiff’s right eye was
protruding severely; it looked to be falling from its socket. Plaintiff’s nasal
passages were completely blocked; Plaintiff could only gasp for breath through
his mouth. Dr. E. Toledo, on the medical staff at U.C.I. examined the Plaintiff
stating, ‘you have severe Orbital Cellulites. Immediately the Plaintiff was
transported to Jacksonville Memorial Hospital where Dr. Fares performed polyps
removal and decompression procedures, then ordering IV antibiotics treatment.

(41) In March 2018, Dr. Fares performed cosmetic nose surgery by re-setting
the Plaintiff’s nose so that the Plaintiff could breathe easier.

(42) While still at Jacksonville Memorial Hospital Dr. Herman R. Chang, a
colleague of Dr. Fares examined the previously taken CT and MRI radiology
interpretations, also examined the Plaintiff. He informed the Plaintiff, “You have a
lot of complications associated with this.” There are polyps, and invasive fungal
infection, sinusitis, bone destruction around the right orbit, and an abscess, which
must be removed immediately. “‘They’re looking at cost efficiency,’ whereas, at this
point surgery is necessary. You will need to have the required surgery at U-F.
Shands Hospital.’

(43) However, Dr. Chang wrote in his summery discharge report, dated
03/26/18: original plan was to have patient sent to U.F. Shands for removal of frontal
sinus mass also from orbit... Dr. Fares postponed the surgery and will treat with
conservative measures...

(44) The Plaintiff was continued on the prescribed ATP. Then in September
2018 Plaintiff was transported to NFRMC for follow-up examination by Dr. Fares.

Immediately Dr. Fares noticed the Plaintiff symptoms of severe redness and swelling
14
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 15 of 19 PagelD 114

around the right eye, also the Plaintiff's right eye was extremely protruding from the
socket. After examining the Plaintiff, Dr. Fares requested Plaintiff sign consultation
request for emergency surgery. Dr. Fares further explained that he as a medical
doctor was not qualified for performing the required surgery that another ENT would
be responsible for performing the necessary operation.

(45) The following day the Plaintiff was transported from UCI back to
Jacksonville Memorial Hospital where Dr. Fares again expressed to the Plaintiff, he
would not perform the required surgery,’ that you should have been taken to U.F.
Shands.’

(46) On September 14, 2018, Dr. Iman, Naseri MD was consulted for surgical
intervention. Plaintiff was taken to the OR at Jacksonville Memorial Hospital for
modified brow osteotomy right frontal for evacuation of abscess and reconstruction
of skull base defect, along with drainage of supseroribital abscess collection...

(47) Dr Naseri’s pre-procedure diagnosis were authored: as allegoric fungal
pansinusitis, bilateral nasal airway obstruction, right periorbital celuitis, proptosis,
anosmia, visual defect fight eye.

(48) Dr. Naseri’s operative findings of Plaintiff: Significant sinonasal
polyposis and focal findings of allergic fungal muffin, erosion of anterior skull base,
no CSF leak or meningocele, erosion of superior orbital bone into floor of frontal
sinus, thinning of small portion of posterior table but no dural exposure. All
polyposis evacuated and established patency of all paranasal sinuses.

(49) Dr. E. Toledo conducted Plaintiff post-surgery follow-up examination. A
CT scan was requested. The radiology report conclusion dated 5-23-2019 indicated,
‘Right orbital proptosis is related to deformity of the floor of the right frontal sinus.

Frontal sinus floor bows inferiority and has numerous defects through its substance.
15
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 16 of 19 PagelD 115

No inflammatory stranding or absences within the retro-orbital tissues, no evidence
of orbital celluitis.

(50) In the Defendant’s conscious decision to reduce cost for the treatment of
the Plaintiff's serious medical needs. Dr. E. Perez-Lugo, and Dr. Erron Campbell
continued prescribing ATP for more than two (2) years, being aware by the
worsening of the exiting symptom that the proscribed ATP did not provide an
effective desired result. Thus, causing imminent danger of serious physical injury to
the Plaintiff.

(51) The Defendants Mark S. Inch, Corizon LLC, Centurion of Florida LLC,
Dr. E. Perez-Lugo, and Dr. Erron Campbell, Region Medical Director deliberate
indifference of denial, delay, and inadequate treatment for non-medical reasons
caused the Plaintiff pain, swelling, spreading infection, fungal colonization, bone
erosion, severe proptosis and permanent disfigurement and emotional stress in

violation of the Eight and Fourteenth Amendments of the United States Constitution.

VI. RELIEF REQUESTED: State briefly what you want the Court to do for you.
Again, do not make any legal arguments or cite any case or statutes.

1) A judgment declaring that the Defendant’s has exhibited deliberate indifference to
the serious medical needs of the Plaintiff also in violation of the Plaintiff's right to be
free from Cruel and Unusual Punishment, as secured by the Eighth and Fourteenth

Amendments of the U.S. Constitution.

16
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 17 of 19 PagelD 116

COMPENSATORY DAMAGES
2) Plaintiff seeks compensatory damages in the amount of $50,000 dollars from each

Defendant jointly and severely for great physical pain, suffering and discomfort and

mental anguish.

PINITIVE DAMAGES
3) Plaintiff seeks punitive damages in the amount of $200,000 from all Defendants in
jointly and severely for the intentional denial of and delay, great physical pain,

suffering and discomfort and mental anguish.

COST OF LIGIGATION

4) Plaintiff seeks attorneys fees, cost and litigation expenses.

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
TRUE AND CORRECT.

Signed this) 7 day ot SE / 2020. wt! A

fFdmond 4.Wwls04

IF MAILED BY PRISONER:

I declare (of certify, verify, or affirm) under the penalty of perjury that this complaint
was (check one): (delivered to prison | aes s for mailing or [ ] deposited in the

22 Dodd

Edmond 4. \ hen

prison’s internal onthe 7” /7_

 
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 18 of 19 PagelID 117
FILED

ITED STATES DISTRICT COURT
2020 SEP -2 PH PMIDDLE DISTRICT OF FLORIDA RECIEVED

CLERK, US DISTRICT CoURTIACKSONVILLE DIVISION UNION CORRECTIONAL INS
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DISTRICT SEP 01
EDMOND A. WILSON, JR., BY OR MAILING
Plaintiff
V. Case No.: 3:20-cv-114-J-20JBT

DR. ERRON CAMPBELL, et al
Defendants
/

 

PLAINTIFF’S AMENDED COMPLAINT
AND DIRECTIVE

COMES NOW, Plaintiff Edmond A Wilson, Jr., pro se, pursuant this Court
ORDER ON August 13,2020, that GRANTED Plaintiff until September 17, 2020,
leave to file Amended Complaint.

The amended portions of the Amended Complaint are as follows: (See

Attached Amendment Complaint).

1.) MARK S. INCH, Secretary, Florida Department of Corrections,
Defendant

SECTION : ITI-5

SECTION: IV- C, D, E, F, and G

SECTION: VI, PARAGRAPH- 1, 2, 3, 4, 5, 6, 7, 8, 18, 22, 29, 31, 32, 46, 50
and 51

SECTION: VI. RELIEF REQUESTED- 1), 2) and 3).

Page 1 of 2
Case 3:20-cv-00114-HES-JBT Document 31 Filed 09/02/20 Page 19 of 19 PagelD 118

SEPL LF * 20.20 Respectfully Submitted
Date <
Cibo abo

EDMOND A. WILSON

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing

Plaintiff's Amended Complaint and Directive has been furnished by U.S. mail
, oA
on this / aa day of SEF * _ 2020to:

The Toomey Law Firm
The Old Robb/Stucky Building
1625 Hendry Street, Suite 203
Fort Myers, Florida 33901
Attorneys for Defendants: Corizon LLC and Dr. E. Perez-Lugo

And

Rumberger, Kirk, and Caldwell, P.A.
300 South Orange Ave.. Suite 1400
Orlando, Florida 32801
Attorneys for Defendants: Dr. Erron Campbell, Dr. E. Perez-Lugo.

sp! dep the) She

DATE EDMOND A. WILSON
#769174
Union C.I.
P.O. Box 1000
Raiford, Florida 32083

Page 2 of 2
